Citation Nr: 1760161	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  98-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the left knee with an anterior cruciate ligament tear, status post left arthroscopic surgery, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for degenerative arthritis of the left knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for chondromalacia patella of the right knee, rated as noncompensable disabling prior to February 18, 1998, and subsequently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1992.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was before the Board in October 2003 and June 2006, and was remanded for additional development on both occasions.  In April 2009, the matter was returned to the Board, the orthopedic claims were decided, and the scar claim was remanded.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court vacated the Board's decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand (JMR). 

In September 2010, December 2013, and June 2015, and March 2017 the Board remanded the issues to the RO for additional development. 


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is manifested by painful motion and limitation of flexion to no less than 75 degrees and with extension to 10 degrees with periodic edema and swelling; ankylosis, subluxation, lateral instability, locking, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum has not been present.

2.  The Veteran's service-connected right knee disability is manifested by painful motion and limitation of flexion to no less than 90 degrees and with extension to 10 degrees with periodic edema and swelling; ankylosis, subluxation, lateral instability, locking, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum has not been present.

3.  The Veteran's symptoms of right knee pain and swelling have been consistent throughout the entire appeal period. 

4.  The Veteran's combined service-connected disability rating is at most 30 percent, which is considered a single disability rating due to the separate disabilities resulting from a common etiology.  

5.  The probative evidence of record indicates the Veteran has been employed throughout the appeal period and that his service-connected disabilities alone do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chondromalacia of the left knee based on subluxation or instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2017).

2.  The criteria for a rating in excess of 10 percent for arthritis of the left knee based on limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2017).

3.  The criteria for a 10 percent rating for the Veteran's service-connected right knee disability have been met effective March 17, 1997.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5003 (2017).

4.  The criteria for a rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2017).

5.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Ratings for Knee Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's claim for increased disability ratings for his knee disabilities was received by VA on March 17, 1997.  

A March 1997 VA treatment record indicated that the Veteran was service-connected for bilateral knee arthritis; he reported complaints of pain especially with climbing stairs.  Physical examination revealed no effusion or tenderness; there was a minimal amount of painless crepitus.  Treatment records dated in July and October 1997 also indicated that the diagnosis was degenerative joint disease (arthritis) of the bilateral knees.  However October 1997 VA x-ray examination indicated that the Veteran's knees were normal without arthritis.  

In September 1998 a VA examination of the Veteran was conducted.  The examiner noted the Veteran's reported history of knee pain and arthroscopic examination of the left knee during service.  He reported continuing complaints of knee pain and discomfort which was exacerbated with walking on uneven surfaces or up hills.  He reported using over-the-counter medication and knee braces to relieve his symptoms.  Physical examination revealed a positive Lachman examination of the left knee and a negative Lachman examination of the right knee.  There was no definite mediolateral instability noted.  There was mildly positive patellar grinding of both knees along with discomfort to palpation but no evidence of effusion.  Range of motion testing revealed full extension to 0 degrees bilaterally with flexion to 90 degrees on the right and 85 degrees on the left.  X-ray examination was negative for bony abnormalities or evidence of arthritis.  

VA treatment records dated in 1998 reveal that the Veteran was treated with physical therapy for his complaints of knee pain.  An August 1998 VA MRI examination of the right knee indicated a possible partial ACL tear.  A September 1998 treatment record noted that the Veteran reported complaints of knee pain with occasional swelling which was aggravated by climbing stairs.  The record indicated that the Veteran had bilateral infrapatellar tendonitis.  The knees were stable on examination, but some tenderness was noted.  

In March 2001 another VA Compensation and Pension examination of the Veteran was conducted by a contract examiner.  The Veteran reported complaints of knee pain with occasional swelling which increased with activity and changes in weather.  He reported that he occasionally wore knee braces.  Physical examination revealed no abnormal signs of weight bearing on his feet.  He was wearing knee braces.  There was some tenderness to palpation at the lateral aspect of the kneecap on the right and also tenderness to palpation of the left knee.  Range of motion testing revealed full extension to 0 degrees bilaterally.  He had flexion to 110 degrees on the right and to 105 degrees on the left secondary to tightness and pulling sensation.  X-ray examination of both knees was normal.  

A July 2001 VA physical therapy note indicates that the Veteran was working.  He complained of left knee pain with extended walking or standing.  He reported that he used ice to treat his symptoms of pain and swelling of the left knee along with a sleeve type knee brace.  

In February 2004, VA X-ray examination finally revealed evidence of degenerative joint disease, arthritis, of both knees.  Range of motion testing at that time revealed full extension to 0 degrees of both knees with flexion to 120 degrees on the left and 135 on the right.  

Private treatment records dated in May and June 2006 indicate that the Veteran had a diagnosis of knee sprain and he was given restricted activity instructions to wear a knee brace and avoid, squatting, kneeling, and climbing stair and ladders.  

A May 2006 VA treatment record shows that the Veteran sought treatment for complaints of right knee pain and swelling following a twisting injury.  There was mild effusion but no evidence of joint instability.  A soft tissue injury was suspected.  

VA treatment records dated in June 2010 reveal that the Veteran's complaints of knee pain were treated with steroid injections.  

In February 2011 another VA Compensation and Pension examination of the record was conducted.  The Veteran reported continued complaints of bilateral knee pain with it being worse in the left knee.  He also reported that he continued to be employed as a surveyor as a civilian employee for the military and the he was actually working in Iraq.  He indicated that his knees bothered him when walking on uneven terrain.  He did not seem to be in acute pain and walked with normal gait.  Examination of the knees revealed:  no swelling, no inflammation, no heat, redness or tenderness, and no effusion.  The Veteran reported complaining of swelling "from time to time," with an increase in swelling with activity.   Range of motion of the left knee was full extension to 0 degrees and flexion to 100 degrees with pain commencing at 90 degrees.  Range of motion of the right knee was full extension to 0 degrees and flexion to 125 degrees with pain commencing at 120 degrees.  Compared to the prior VA examination done in 2004, the Veteran had lost about 10-20 degrees of terminal flexion in each knee.  Repetitive motion testing revealed the pain noted above, but no evidence of fatigue, weakness, lack of endurance, instability or incoordination.  There was no additional loss of joint function or motion with use due to pain with repeated testings.  X-ray examination of both knees revealed well maintained knees.  He did have small osteophyte of the proximal pole of the left patella, which the radiologist read as being early degenerative joint disease mainly because the intercondylar spines were sharper than normal, but, this would also not be out of keeping with person of the Veteran's age.  The examiner indicated that there was a slight progression of his condition in each knee since the prior VA examination in 2004 but that he was also able to carry out full time occupation as a surveyor.  

In May 2014 another VA Compensation and Pension examination of the Veteran was conducted.  He reported having bilateral knee pain which was aggravated by walking long distances or on uneven ground.  Range of motion testing revealed full extension to 0 degrees bilaterally.  He had flexion to 105 degrees on the right and 115 degrees on the left.  There was no evidence of pain on range of motion.  Repetitive motion testing revealed that the Veteran had less movement than normal and weakened movement.  Stability testing did not reveal any objective evidence of instability of either knee.  X-ray examination revealed mild degenerative joint disease of both knees.  

A May 2014 VA orthopedic surgery consultation indicated that the Veteran was presently working as a surveyor for a railroad, and that he ambulated with a stable gait without the use of assistive devices.  The assessment was mild arthritis and plan of exercises and use of knee braces for use with prolonged standing and incline walking was indicated.  

In November 2015 another VA examination of the Veteran was conducted.  The Veteran reported his employment history as being a surveyor from leaving service in 1992 until 2008.  He then reported becoming a corrections officer, but he ultimately had difficulty with standing for long periods of time.  He reported that since 2013 he was employed as a railroad conductor.  Range of motion testing revealed full extension to 0 degrees bilaterally.  Flexion of his right knee was to 120 degrees with pain beginning at 105 degrees.  Flexion of the left knee was to 105 degrees with pain beginning at 90 degrees.  No additional functional impairment was found on repetitive motion testing.  There was no evidence of ankylosis, and stability testing was also negative for any instability of either knee.  X-ray examination confirmed the continued presence of arthritis of both knees.  

A December 2015 private examination of the Veteran reveals that he had complaints of bilateral knee pain with occasional popping and clicking.  He reported his knee pain was worse on the right side.  Range of motion testing again revealed full extension of both knees to 0 degrees.  He had flexion to 110 degrees on the right and 130 degrees on the left.  He had bilateral knee tenderness and mild effusion of the right knee.  He was treated with prescription medication and an exercise program.  Follow-up treatment with injections was scheduled.  

In July 2017, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The examiner indicated that the current diagnosis was arthritis of the knees.  He reported pain and swelling of the knees which was increased with activity such as walking.  Range of motion testing revealed extension to 5 degrees on the right and 10 degrees on the left; and flexion to 95 degrees on the right and 90 degrees on the left.  On repetitive motion testing the Veteran had flexion to 90 degrees and extension to 10 degrees on the right, and flexion to 75 degrees and extension to 10 degrees on the left.  There was no evidence of ankylosis, subluxation, or instability of either knee.  The Veteran reported regular use of knee braces and occasional use of a cane.  The Veteran indicated that he was still employed by the railroad, but that he had lost 2 to 4 weeks of work time due to knee pain.  

Diagnostic code 5010 requires that traumatic arthritis be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017).   Diagnostic code 5003, degenerative arthritis, requires rating under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee and provides that slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 addresses limitation of flexion of the leg (knee) and provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261 addresses limitation of extension.  Extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2017).

The evidence in this case does not indicate that there have been any meniscal problems or surgeries (as opposed to anterior cruciate ligament repair surgery), ankylosis of either knee, impairment of the tibia or fibula, or genu recurvatum.  As such, rating under the corresponding diagnostic codes for those disabilities is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  
A. Initial Considerations

The Veteran is seeking an increased evaluation for his service-connected right and left knee disabilities.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in August 2017 included range of motion testing for the knees and noted evidence of pain with weight-bearing but not with non-weight bearing or during passive motion.  Findings were made regarding both knees.  Given these findings, the Board finds that the most recent examination is adequate.  

The Court has also held that case law and VA guidelines anticipate that examiners will offer opinions as to additional functional loss during flare-ups of musculoskeletal disabilities based on estimates derived from information procured from relevant sources, including lay statements of veterans.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

In this case, the August 2017 examiner asked the Veteran about flare-ups.  When given the opportunity to detail the extent of his flare-ups, the Veteran stated that he missed about 6 weeks of work over the years due to flare-ups, in addition to using 20 personal days per year because of pain.  He stated flare-ups had a duration of 2 to 3 days but could last for longer with swelling.  Essentially, the Veteran reported his flare-ups consist of pain and swelling (in some of his previous examinations the Veteran also reported flare-ups consisting of swelling and/or increased pain, although he also denied flare-ups during some examinations).  After considering these reports, reviewing the record, and examining the Veteran, the examiner concluded that an opinion as to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or during flare-ups could not be offered without merely speculating.  In support, the examiner explained that it is not possible to make such a determination without merely speculating because there is no conceptual or empirical basis for making the determination without directly observing function under these conditions.  Simply put, the examiner, a medical professional, has stated that direct observation of function is necessary as there is no other method to determine functional loss with any degree of specificity or accuracy.    

As the lay and medical evidence does not reflect specific range of motion findings during flare-ups or after repetitive use (other than those found on examination), or provide a reasonable alternative for estimating motion loss at these times, the Board will consider the findings on examination representative of the true range of motion experienced by the Veteran.  It is noted that the 2015 examination was performed after repetitive use over time and those findings suggest that repetitive use over time does not result in limitation of motion that would warrant a higher or separate rating.  

Even if a lesser degree of motion during flare-ups or after repetitive use could be determined, and that limitation of motion was restricted enough to fall in the range required for a higher or separate rating, a higher or separate rating would not be warranted in this case given the frequency of the flare-ups.  At the 2017 examination, regarding flare-ups, the Veteran reported that over a period of years he missed 6 weeks of work, and that each year he uses 20 personal days because of pain.  Of note, at his February 2004 examination the Veteran reported his flare-ups occurred once per year or less, after interviewing the Veteran in February 2011 a VA examiner noted that there is no evidence of flare-ups of the knee, and in November 2015 the Veteran denied having any flare-ups related to his knee.  Simply put, the lay evidence regarding flare-up frequency is unclear at best despite the Veteran being asked about flare-ups by multiple examiners.  Assuming arguendo that the Veteran has restricted motion to the degree contemplated by a higher or separate rating during flare-ups for less than 30 days per year (as generally reported at the 2017 examination), this equates to a further reduced range of motion for less than 10 percent of the time and does not more nearly approximate that a higher disability rating is warranted given the frequency.  See 38 C.F.R. § 4.7 (2017).  Thus, any error in not remanding once again to attempt to obtain an estimate of functional loss during a flare-up would be harmless as the frequency of these events is not sufficient to demonstrate that any finding would more nearly approximate a higher level of disability for this Veteran.  

B. Left Knee

The Veteran is receiving two separate 10 percent disability ratings for his service-connected left knee disability.  First he is receiving a 10 percent rating for chondromalacia under Diagnostic Code 5257; second he is receiving a 10 percent rating for arthritis under Diagnostic Codes 5010 and 5060.  

The evidence is against the assignment of a rating in excess of 10 percent for the Veteran's chondromalacia of the left knee.  A constant in all of the medical evidence of record is that there is no objective evidence of subluxation of instability of the left knee.  While the Veteran has noted left knee instability, he has not described an instability that could reasonably be interpreted as moderate instability.  Instead, he primarily complains of knee pain with swelling.  There is no indication that moderate recurrent subluxation or lateral instability has been present during the course of this appeal.  In fact, the examination findings reflect the opposite.  Thus, a higher rating is not warranted when considering Diagnostic Code 5257.  

The Veteran is also assigned a separate 10 percent disability rating for arthritis of his left knee under Diagnostic Codes 5010 and 5260.  The Veteran has arthritis of the left knee which is confirmed by x-ray examination.  His most limited range of motion of the left knee is reflected in the 2017 VA examination being flexion to 75 degrees and extension to 10 degrees.  The Veteran's flexion does not meet the criteria for the assignment of even a noncompensable disability rating.  His limitation of extension to 10 degrees does meet the criteria of the assignment of a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  There is no indication that the Veteran has had limitation of either flexion or extension during the course of this appeal which would warrant the assignment of a second rating based on limitation of motion or for a disability rating in excess of the presently assigned 10 percent rating for arthritis of the left knee.  Thus, a higher or separate rating is not warranted when considering Diagnostic Codes, 5003, 5010, 5260, and 5261.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  

C. Right Knee

For the period of time prior to February 18, 1998 the Veteran is assigned a noncompensable (0%) disability rating for his service-connected right knee disability under Diagnostic Code 5257.  He is assigned a 10 percent disability rating thereafter under Diagnostic Code 5003.  

The evidence of record reveals that the Veteran's right knee disability has generally been at the same level of severity throughout the entire appeal period.  That is, he has complaints of pain and swelling with periods of walking on uneven terrain, or long periods of standing.  Basically, the evidence shows that he had knee disability, and later arthritis, with some limitation of motion of the right knee, just not to a compensable level.  Given the reports of painful motion, the Veteran warrants the assignment of a 10 percent disability rating for his right knee disability effective March 17, 1997, which is his date of claim.  38 C.F.R. § 4.59.   

The Veteran has at times reported experiencing instability of his right knee; however, the joint stability testing at the VA examinations showed no instability.  While the Veteran may experience a feeling that his knee may give way or is unstable, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of these conditions.  Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals in this case and revealed no instability or laxity.  Hence, the evidence is against a separate rating for instability of the right knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

The Veteran's most limited range of motion of the right knee is reflected in the 2017 VA examination where he had flexion to 90 degrees and extension to 10 degrees.  The Veteran's flexion does not meet the criteria for the assignment of even a noncompensable disability rating.  His limitation of extension to 10 degrees does meet the criteria of the assignment of a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  There is no indication that the Veteran has had limitation of either flexion or extension during the course of this appeal which would warrant the assignment of a second rating based on limitation of motion or for a disability rating in excess of the presently assigned 10 percent rating for arthritis of the right knee.  Thus, a higher or separate rating is not warranted when considering Diagnostic Codes, 5003, 5010, 5260, and 5261.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.  

D. Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1) (2017); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2017); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  

The Veteran's disabilities are primarily manifested by pain and swelling, which are contemplated by the diagnostic criteria.  While the Veteran has complained of difficulty with certain activities, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  The Board acknowledges that the Veteran uses assistive devices to alleviate his symptoms.  Although the use of assistive devices is not specifically noted under the rating criteria, the symptoms corrected/alleviated by the use of the assistive devices are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using assistive devices and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  In addition, the Board finds that the use of assistive devices is not exceptional or unusual for someone with three separate disability ratings for the knees.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
TDIU

The Veteran claims he is unemployable as a result of his service-connected disabilities.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for bilateral knee disabilities, a fracture of the left wrist, and a surgical scar on the left knee, with a combined disability rating of 30 percent.  The Veteran's combined disability rating is the result of ratings all stemming from his bilateral knee disabilities; as such his combined disability rating is considered a single disability rating.  Nevertheless, this rating does not meet the percentage rating standards for consideration of TDIU.  See 38 C.F.R. § 4.16(a).  As the standards are not met, the Board cannot grant a TDIU in the first instance and instead will consider whether this case should be referred to VA's Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  Referral would require a showing that the Veteran is unemployable by reason of service-connected disabilities.  Id.  

When the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a veteran's service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.  

The Veteran has never filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, nor provided detailed information related to his employment to VA.  However, during VA examinations he has reported that he has been employed throughout the appeal period as a surveyor, corrections officer, rail conductor, fork lift operator; that he obtained his commercial driver's license and drove truck; and that he had some experience as a supervisor (see February 23, 2004 VA Joints Examination Report).  At the most recent Compensation and Pension examination conducted in July 2017 he reported still being employed.  

The February 2011 examiner opined that the knee disabilities had little impact on employment, noting that even when the Veteran has to be on his feet for quite some time or ambulate on uneven terrain, he can still carry out his work.  An examiner in March 2013 noted that the Veteran's knees would cause difficulty with prolonged walking, prolonged standing, kneeling, or prolonged sitting.  In May 2014 a VA examiner opined that it was less likely than not that the Veteran's service-connected disabilities rendered him unable to secure and obtain substantially gainful employment consistent with his education and vocational experience, noting that the knee disabilities were mild.  The examiner also specifically found that the Veteran's knees did not impact his ability to work.  In November 2015, a VA examiner noted that employment would be affected by the Veteran's knee disabilities in that he had problems walking on uneven surfaces and with prolonged standing or walking.  It was noted that his position at the time required him to jump on and off trains and walk on uneven ground, which was very strenuous, and that he should be able to do less strenuous occupations and sedentary occupations.  At the July 2017 examination, the examiner noted that the Veteran was working for the railroad which required walking on rocky surfaces for distances of up to a mile, and had lost 2 to 4 weeks of work time in the last 12 months due to pain.  

Overall, the lay and medical evidence reflects that as a result of service-connected disabilities the Veteran would have difficulty with prolonged walking, prolonged standing, kneeling, and with walking on uneven surfaces.  As noted by the November 2015 VA examiner, the Veteran could work in an occupation that was less strenuous or sedentary.  The Veteran has experience as a supervisor which would qualify him for many jobs where he could switch positions frequently and would not be required to do any prolonged activities such as walking or standing.  He has also worked in positions, such as surveyor and rail conductor, which suggest he would be able to quickly learn a semi-skilled occupation, many of which would allow him to avoid prolonged walking, standing, etc.  

In summary, the Veteran does not meet the schedular criteria for consideration of a TDIU and the preponderance of the evidence reveals that he is presently employed and has the training and experience to obtain and maintain gainful employment in a light labor or sedentary position despite the physical limitation of his service-connected disabilities.  Therefore, referral for entitlement to a TDIU on an extraschedular basis is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










      (CONTINUED ON NEXT PAGE)
ORDER

A disability rating in excess of 10 percent for chondromalacia of the left knee with an anterior cruciate ligament tear, status post left arthroscopic surgery, is denied.  

A disability rating in excess of 10 percent for degenerative arthritis of the left knee is denied.  

A disability rating of 10 percent, and not in excess thereof, is granted for arthritis of the right knee, effective March 17, 1997.  

A disability rating in excess of 10 percent for arthritis of the right knee is denied.  

Entitlement to TDIU is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


